NAUGHTON, Judge,
concurring:
I have expressed my concern in earlier opinions of this court that there was no need to reformulate the analytical model to be utilized for resolving issues of unlawful command influence set out by the Court of Military Appeals in United States v. Johnson, 34 C.M.R. 328 (C.M.A.1964).1 My reading of Johnson is that because of the nature of unlawful command influence and the problems of proof that its often subtle effects may have on a given case, the Court of Military Appeals created a rebut-table presumption of prejudice in an accused’s favor to lessen the disadvantage he has in successfully raising this issue. The requirement that an accused must now “produce or point out evidence” on the six matters listed in the majority opinion appears to have lessened or neutralized the benefit of the rebuttable presumption of prejudice which Johnson provided.
Nevertheless, the rule of stare decisis properly obligates me to follow this court’s decision in United States v. Cruz, 20 M.J. 873 (A.C.M.R.1985) (en banc), as the controlling precedent in resolving issues of unlawful command influence brought before the United States Army Court of Military Review.
Even though I may disagree with some of the holdings in United States v. Cruz and United States v. Treakle, I agree that Senior Judge Wold has correctly articulated those holdings and correctly applied them to the case at bar.

. See United States v. Cruz, 20 M.J. 873, 894 (A.C.M.R.1985) (en banc) (Naughton, J., dissenting) and United States v. Treakle, 18 M.J. 646, 661 (A.C.M.R.1984) (en banc) (Naughton, J., concurring), pet. granted, 20 M.J. 131 (C.M.A.1985).